DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers filed on 08/01/2019 as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2019, 01/27/2020 and 06/23/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:
Figs. 5 and 6 are objected to for including the labels “new article,” “learning history,” “final learning curve,” “change amount from the last time LMT,” and “this time learning point” without identifying which features of the figure the labels identify. Arrows placed between each label and the associated feature of the figure may be useful.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a map storage device” in claim 1.
“a map correction section” in claim 1.
“a correction amount renewal part” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure 
Map storage section 61.
Map correction section 62.
Correction amount renewal part 621.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tsuyoshi Nakamura on 05/20/21.
The application has been amended as follows: 

In the specification:
At 0024 line 1 “S1” will read --S101--

In the claims:
1. (Currently Amended) A control device of an internal combustion engine comprising: 
	a map storage device configured to previously store, as a map, a characteristic of an intake air amount in accordance with an opening degree of a throttle valve, the throttle valve being provided in an intake passage of [[an]]the internal combustion engine; and 
each of a plurality of predetermined opening degrees of the throttle valve, so as to correct the map according to a deposition rate of the deposit adhesion to the throttle valve; 
	wherein the map correction section determines whether measurement of the air amount by the air flow meter has been performed sufficiently in a first predetermined opening degree in [[the]]a current operation cycle, and 
	determines, when the measurement of the air amount by the air flow meter has not been performed sufficiently in the first predetermined opening degree in the current operation cycle, a correction amount in accordance with an approximate line result based on the air amount at a predetermined opening degree other than the first predetermined opening degree at which the measurement of the air amount by the air flow meter is sufficiently performed

2. (Currently Amended) The control device of the internal combustion engine according to claim 1, wherein the map correction section comprises a correction amount renewal part which: 
	performs renewal of the correction amount by using a weighted average of the approximate line result and the correction amount as a correction amount in [[the]]a case where a deviation between the approximate line result and the correction amount at the first predetermined opening degree in a previous operation cycle is not smaller than a threshold value, and 
	does not perform the renewal of the correction amount in [[the]]a case where the deviation between the approximate line result and the correction amount at the first predetermined opening degree in the previous operation cycle is smaller than the 

3. (Currently Amended) The control device of the internal combustion engine according to claim 1, wherein the map correction section determines the correction amount in accordance with [[an]]the approximate line result based on the air amount at the first predetermined opening degree when 

4. (Currently Amended) The control device of the internal combustion engine according to claim 1, wherein the plurality of predetermined opening degrees of the throttle valve does not include an opening degree of the throttle valve with the internal combustion engine being in an idle state.

5. (Currently Amended) A control method of an internal combustion engine comprising the steps of: 
	(i) storing, as a map, in a map storage device a characteristic of an intake air amount in accordance with an opening degree of a throttle valve, the throttle valve being provided in an intake passage of [[an]]the internal combustion engine; and 
	(ii) detecting by using a computer a deposit adhesion to the throttle valve by comparing a value of a flow rate function in a reference state with a value of the flow rate function based on an air amount in the intake passage measured by an air flow meter, at each of a plurality of predetermined opening degrees of the throttle valve, so as to correct the map according to a deposition rate of the deposit adhesion to the throttle valve; 
	wherein the step (ii) determines whether measurement of the air amount by the air flow meter has been performed sufficiently in a first predetermined opening degree in [[the]]a current operation cycle, and 
	determines, when the measurement of the air amount by the air flow meter has not been performed sufficiently in the first predetermined opening degree in the current operation cycle, a correction amount in accordance with an approximate line result based on the air amount at a predetermined opening degree other than the first predetermined opening degree at which the measurement of the air amount by the air flow meter is sufficiently performed.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an Examiner’s statement of reasons for allowance:
TAKAMIYA (JP 2008-175141, supplied by Applicant on 01/27/2020) is considered to be the closest prior art of record.
Regarding claim 1, the prior art fails to teach or render obvious the claim limitation “determines, when the measurement of the air amount by the air flow meter has not been performed sufficiently in the first predetermined opening degree in the current operation cycle, a correction amount in accordance with an approximate line result based on the air amount at a predetermined opening degree other than the first predetermined opening degree at which the measurement of the air amount by the air flow meter is sufficiently performed” in the manner defined in the instant amended claim 1.
Regarding claim 5, the prior art fails to teach or render obvious the claim limitation “determines, when the measurement of the air amount by the air flow meter has not been performed sufficiently in the first predetermined opening degree in the current operation cycle, a correction amount in accordance with an approximate line result based on the air amount at a predetermined opening degree other than the first predetermined opening degree at which the measurement of the air amount by the air flow meter is sufficiently performed” in the manner defined in the instant amended claim 5.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,957,140 and US 9,476,372 disclose subject matter related to Applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747